Per cur.

It is said in some books, (3 Salk. 154, 1 Keb. 877,) that an ancient deed shall be given in evidence without any proof and in one case, (12 Vin. Ab. 57, pl. 9, MSS.) that there is no fixed rule about it, but that it had been often allowed, where the deed was but 25 or 30 years old. This is the transfer of a mere equitable interest, made on the application sent to the deputy surveyor, and bears date 28 years, 5 months ago. Let it be read, if Grayfield makes the proof stated.
Plaintiff nonsuit.